o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-100789-19 uil the honorable ken buck member u s house of representatives castleton road suite castle rock co attention dear representative buck ------------------------ this letter responds to your request for information dated date on behalf of a constituent you asked for written guidance about the federal tax laws governing international grants domestic charitable organizations make we spoke with a member of your staff who indicated your constituent would appreciate citations to relevant authorities in this guidance sec_501 of the internal_revenue_code provides for exemption from income_tax of organizations described in sec_501 sec_501 describes organizations that are organized and operated exclusively for religious charitable scientific educational or certain other specified purposes the treasury regulations provide that to be exempt as an organization described in sec_501 an organization must engage primarily in activities which accomplish one or more exempt purposes such as religious or charitable purposes including the advancement of religion in the 71_tc_102 date the tax_court considered a charity’s grant program to individuals for purposes of the definition of charitable under sec_501 the tax_court noted the charity was unable to furnish any documented criteria which would demonstrate the selection process of a sec_1_501_c_3_-1 sec_1_501_c_3_-1 sec_1_501_c_3_-1 sec_1_501_c_3_-1 conex-100789-19 deserving recipient the reason for specific amounts given or the purpose of the grant id pincite the court noted the inadequacy of the charity’s records of its grants to individuals where the only documentation contained in the administrative record is a list of grants made during which included the name of the recipient the amount of the grant and the ‘reason’ for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense id pincite the court concluded the lack of information provided by the charity prevented the irs from determining whether among other things the distribution of the grants was made in furtherance of an exempt_purpose id pincite revrul_71_460 1971_2_cb_231 provides that a domestic organization that conducts some or all its activities outside the united_states is not prohibited from qualifying for exempt status under sec_501 see also revrul_68_117 1968_1_cb_252 and revrul_68_165 1968_1_cb_253 revrul_68_489 1968_2_cb_210 provides that an exempt_organization under sec_501 does not jeopardize its exempt status by distributing funds to organizations not themselves exempt under sec_501 provided the exempt_organization retains control and discretion as to the use of the funds maintains records establishing the funds were used for sec_501 purposes limits distributions to specific projects that further its own exempt purposes revrul_68_489 was published before the enactment of the tax reform act of which established a distinction between charities whose primary activities are grantmaking private_foundations as opposed to public_charities such as churches the tax reform also added provisions to the internal_revenue_code that govern international grantmaking by private_foundations though public_charities are not subject_to these provisions they must conduct any international grantmaking activities in accordance with sec_501 revrul_68_489 provides guidance for conducting international grantmaking for organizations described in sec_501 such as public_charities the revenue_ruling continues to reflect the irs’s official interpretation of sec_501 in the context of international grantmaking that public_charities conduct publaw_91_172 see sec_4942 and sec_4945 sec_53_4942_a_-3 sec_53_4945-5 conex-100789-19 in addition to the statutes regulations case law and revenue rulings cited above your constituent may find the internal_revenue_manual irm the irs website www irs gov and the treasury_department website helpful in identifying steps to take to minimize the risk of diversion of charitable funds to terrorism the treasury department’s website maintains the resource center for protecting charitable organizations which includes the treasury department’s anti-terrorist financing guidelines voluntary best practices for u s -based charities you can find on www irs gov a list of sample questions the irs might ask an applicant for exempt status that is engaged in international activities including foreign grantmaking this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling i hope this information is helpful if you have any additional questions please contact our office at -------------------- sincerely andrew f megosh jr senior tax law specialist exempt_organizations branch eee associate chief_counsel see eg internal_revenue_manual section exempt organizations’ role in anti-terrorism updated procedures for terrorism screening of exemption applications tax_exempt_and_government_entities_division date control no tege-07-0219-0003 www irs gov charitable organizations -- sample questions - international activities www treasury gov resource-center terrorist-illicit-finance pages protecting-index aspx https www irs gov charities-non-profits charitable-organizations exempt-organization-sample- questions-international-activities see revproc_2019_1 sec_2 2019_01_irb_1 date
